OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




iionorableZert Pord';Administrator
Texas Liquor Control Board
Austin, Texas                      0-l-J
                           opinion No. o- .7073
                           Re: May a door or a liquo
                               be moved from its aoo
                               place in order to be
                               than'thrse bun
                               a churoh? And
                               Mon.
Dear Sir:
          Your request fbr
and carefully considered by
your letter as r0u0w8:




                                          las pertain to
                                                   If the nor-
                                          buildin&    is within
                                       the mner or said
                                     sets -ihedoor baok, mak-



                     ranos projeoted rar enough that
                 is within three hundred feet or the
        package store or beer parlor, E    the permit
        be cancelled? I should like for you to secure
                                                                       362




    ,HonorabIeBert Ford - Page 2


         a ruling from the Attorney Oeneralls Oliice on this
         provision, siticethere is a dirreranoe of opinion
         here between the ,oityinspector and the enioroement
         orficsrs.~
              WYiillyou please give ~16an opinioa oh the above
         desoribed situations.
              *I suggest that the underlined word 'will' be
         changed to 'should' in sc Sar as your opinion 18 con-
         cerned."
              Article MM-25a, Vernon's Annotated Penal Code or
    Texas, reads as Sollowst
              "The Comissionerst Court oS any county in the
         territory thereof outside incor~mtad cities and towns
         and the @verning authorities oS any city or town within
         the corporate liaits OS say suoh city or town may prohibit
         the sale OS alooholio beverages by any dealer where the
         plaoe OS business OS any such dealer is within three
         hundred (300) Sect OS shy ahuroh, public school or public
         hospital, the measurements to be along the property lines
         OS the street Sronts and from front door to front door
         and in direct line across intersectionswhera they oocur.w
              We quote f+rom the ease of Stubbe Y. Texas Liquor Con-
    trol Board, 106 3. w. 2nd 178, as r0u0ws:
r
               "The maning generally given by the courts to
         the phrase 'Srom Sront door to front door' is that,
         any door leading into thr,church or saloon ia a Sront
         door; in other words, it is held that a oburoh or saloon
         may have several rront doors and may raoe upon two or
         more streets) . , . , In 15 R, C. L., pp. 372-373, the
         doctrine is stated that . . . . 137. In applying the
         prohibitionsagainst sales hear churches, great llber-
         ellty  1s exercised,and the rule    oS constructionusually
         adopted is said to favor the religious    institution, and
         not the traffiokers in liquor . . .*
             The Courts or this State have not passed on a Snot
    situation as set forth in your letter; however, the Supren;e
                                                             363




Honorable Bert Ford - Pac7.e
                           3



Court OS New York in,IlcOl,In re Chsney (72 N. Y, S, 134), under
4 similar Saot situation, stated as SolLowst
          "The entrance from and to which distance is to
     be computed ror the purpose OS determiningwhat build-
     ings, if any, are within a radius OS 200 feet, Is the
     entrance or opening in the building oooupieA as a saloon.
     Such entrance or openfng in this case is ocntrolling,
     rather than the location oS the door set baok Prom the
     wall in the entranceway."
           In reply to your rirst question, It is our opinion
that when 4 city has enacted a valiA ordinance prohibiting the
sale or alcoholic beverageswithin three hundred (300) feet OS
any church, publio sohoolor publio hospital, that if the front
doors OS a proposed liquor store and a church are less than three
hundred (300) feet apart aooording to the system of measurement
set Sorth in Article 666-25a oS Vernon's Annotated Penal Code
as oonstrued in jtubbs v, Texas Liquor Control Board, supra,
the wner or lessee of such building oannot defeat the very.
purpose of the ordinance by setting the swung Aoor back, in
the xanner described In your request, so that it will be more
than three hundred (300) feet Srom the front door OS the ohurch.
It would not be proper to issue a permit or license under such
circu~~stanoes,
          hs we have s.nswereAyour first question in the negative,
we do not believe it is necessary to answer your second question.
         Trusting that the foregoing Sully answers your inquiry,
we ranain,

                                     Very truly yours